The Court orders that a special panel will be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Farley v Carp, 287 Mich App 1; 782 NW2d 508 (2010).
The Court further orders that the opinion in this case released on April 27, 2010, is vacated in its entirety. MCR 7.215(J)(5).
Appellant may file a supplemental brief within 21 days of the clerk’s certification of this order. Appellees may file a supplemental brief within 21 days of the service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.
Gleicher, J., did not participate.